DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.   Claim(s) 1 (in part), 10, 11, 13, 16, 30-33, 48 & 49, drawn to methods of treating mild traumatic brain injury comprising administering a ghrelin polypeptide variant of SEQ ID NOs: 3, 4 or 6, classified in CPS class/subclass A61K 38/25.
II.   Claim(s) 1, 16-19, 25, 26, 30-33, 35 & 39 (all in part), drawn to methods of treating mild traumatic brain injury comprising administering various unrelated non-peptide ghrelin variants, classified in CPS class/subclass A61K 31/137 or A61K 38/25.
III.   Claim(s) 50, drawn to a therapeutic product comprising ghrelin or a single gherlin variant selected from that recited.  Note a single variant must be elected, in order to be fully responsive to this restriction (not species) requirement, classified in CPS class/subclass C07K 14/4702 or C07K 14/60. 
IV.   Claim(s) 69, drawn to a method of detecting and treating mTBI or concussion in a subject comprising measuring the amounts of biomarkers in a sample, and then administering a therapeutically effective amount of ghrelin or a ghrelin variant, classified in CFC class/subclass G01N 2800/2807.

The inventions are distinct, each from the other because of the following reasons:


Although there are no provisions under the section for "Relation of Inventions" in MPEP 806.05 for inventive groups that are directed to different methods, restriction is 
Groups I-II & IV are drawn to distinct methods which differ in the method steps, starting materials, and their goals.  Each of these methods involve using structurally different and distinct classes of compounds to either treat (Groups I & II) or detect biomarkers (Group IV), in which either administration protocols, or detection/assay methods are required.  These inventions, therefore, are patentably distinct, since one is not required for the other.

Inventions III and II & IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (M.P.E.P. § 806.05(h)).  In the instant case, the nonpeptide ghrelin variants of Group III can be used in materially different processes, such as in affinity chromatography to isolate receptors or binding proteins to ghrelin, etc.   In contrast, although the methods of Groups II & IV require the products of Group III, these methods require patients with distinct disease states, as well as administration protocols (Group II), or specific detection and labeling protocols (Group IV), not required for the products of Group III.
Because these inventions are distinct for the reasons given above, they have acquired a separate status in the art as shown by their different classification, and the non-coextensiveness of the search and examination for each group would constitute an undue burden on the examiner 
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Species Election
This application contains claims directed to the following patentably distinct species:
a)   use of a single definable “ghrelin variant” or other “therapeutic agent” as recited in claims 1, 35 or 49.  Note that a single ghrelin variant and/or othe “therapeutic agent” must be elected in order to be fully responsive to this species election requirement,
The species are independent or distinct because each species is structurally and/or functionally distinct.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Currently, claims 1, 16-19, 25, 26, 30-33, 35, 48, 49 & 69 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each species is structurally and functionally distinct with different independent uses. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though 
Applicant is advised that the response to this requirement to be complete must also include an election of the invention to be examined.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Friday, from 9:00 AM to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649
February, 5, 2021